 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8             CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
 9
10   MARTHA ESPARZA LOPEZ,             ) NO. EDCV 17-02110-DMG (AS)
                                       )
11                  Plaintiff,         )
                                       )
12             v.                      )           JUDGMENT
                                       )
13   NANCY A. BERRYHILL, Acting        )
     Commissioner of Social   )
14   Security,                         )
                                       )
15                                     )
                    Defendant.         )
16                                     )
17        Pursuant to the Order Accepting Findings, Conclusions and
18   Recommendations of United States Magistrate Judge, IT IS HEREBY
19   ADJUDGED that Judgment is entered in favor of Defendant.
20
21   DATED: March 29, 2019
22
23
24                                ______________________________________
                                               DOLLY M. GEE
25                                     UNITED STATES DISTRICT JUDGE
26
27
28
